Earl Warren: Salvatore Falcone and Joseph Falcone versus Harold E. Barnes, Officer in Charge of Immigration and Naturalization Service. Mr. Fay. The counsel sitting in the rear of the room, please refrain from disturbing the Court, this is not a conference room and there is a place for that for the lawyers, please. You may proceed Mr. Fay.
George Morris Fay: May it please the Court. This case is the companion case of United States versus Minker. The questions are similar to the questions presented in that case. The facts in the instant case might be briefly examined before and claim into my argument. The two petitioners here, Salvatore and Joseph Falcone, were brothers. They were born in Italy and immigrated to this country in 1907 with their parents. They were naturalized in the courts of the State of New York in 1925. They continued to live in this country thereafter. In 1952, the petitioner, Salvatore Falcone, was residing in Florida. He was away from the city and his residence at the time when an immigration officer visited there and left words that when he returned, he should report to the immigration office. He voluntarily went down upon his returning to the city. He submitted -- he was informed that a charge have been made against him that he was an alien. He submitted his naturalization certificate and at that time, he answered all questions that were propounded to him by this hearing officer. Seven months later, he received a letter from the immigration office, telling him to come in again and to bring with him his naturalization certificate on an official manner. He again appeared, tendered his certificates and answered all questions that were propounded to him at that time by the immigration officer. Simultaneously in Utica, New York, his brother, petitioner Joseph, had received an identical letter for his appearance at the Utica office on the same day that Salvatore was appearing in Florida. He also appeared. He appeared with counsel and propounded to question to the examiner as to the purpose of the inquiry. He was refused any explanation. And on the advice of counsel, he refused to make a statement as requested by the hearing officer. Two months later in June of 1953, the petitioner Joseph Falcone was served with a subpoena in a nature of the subpoena duces tecum to bring with him his certificate of naturalization, his birth certificate, and his certificate of entry to this country. He again appeared at the office of Immigration Service with counsel. Counsel, at that time, informed the hearing officer that they were appearing specially to question the validity of the subpoena with respect to its direction against a citizen of this country. At the same time, counsel voluntarily submitted for examination, aside from the subpoena, the certificates of naturalization, original entry and birth certificate. But after further questioning by the hearing officer and the insistence on counsel that the petitioner Joseph should not answer the questions, the hearing was terminated. At that stage, the counsel for petitioner, Joseph Falcone, asked if he could have the right to purchase a transcript of the stenographic notes that were taken at the hearing. He was refused that right on the grounds that they were confidential records of the United States Government. It couldn't be furnished to him. Ten days later, his brother, petitioner Salvatore, received an identical subpoena. The Court already knows how that subpoena is worded, in re Salvatore Falcone. No explanation on the face of the subpoena as to the purpose or the nature of the investigation. He also appeared at the office with counsel and raised a special plea as to the jurisdiction of the immigration officer to subpoena him there for questioning. He too, tendered his naturalization certificate to prove that he was a citizen. Thereafter, in September of 1953, the United States Attorney moved in District Court for an order to show cause why this subpoena should not be enforced. There was a hearing before District Court Judge Foley in Utica, New York. The evidence was all presented and Judge Foley ruled at that time and his opinion appears at page 26 of the transcript of the record in number 47. Judge Foley refused to enforce these subpoenas. And he predicated his refusal, "On the ground that the limitation of this administrative subpoena power in my judgment must be kept within the confines of the provisions as stated and restricted to such purpose. And there's not the slightest indication in the legislative background, nor the terms of the provisions that it may be used for the investigative purpose here sought against a naturalized citizen." The language appearing on page 32 of the record. Then going over to page 34, he concluded that if the subpoena here were allowed to stand, the judicial procedure for the -- revocation of naturalization certificates would be preempted by administrative action. And the provisions for personal notice, 60-day time period to answer in Section 340 (a) of the Act would be empty words. Thus, it's apparent that the facts in the instant case differ slightly from those in the Minker case. Here, there was compliance by these two citizens with this form of command that was issued by the immigration service. In the Minker case, it was a motion to crush the subpoena which ended in a contempt citation when the respondent refused to appear as ordered by the District Court. This case was taken by the Government to the Second Circuit. And that circuit ruled that the District Court was wrong in deciding that the subpoena should not be enforced. And the circuit predicated its decision on the fact that the arm of the Immigration and Naturalization Service would be strengthened if the court was to read a broad interpretation into the language of Section 235 (a), and that the Immigration Service would more readily be in a good position to fair it out subversives or those who were seeking under a cloak of recent citizenship to do injury to our Government. They've conceded as the record compel them to do so that there was no evidence or even any inference that the petitioners, Salvatore or Joseph Falcone, had any knowledge of or any participation in -- subversive activities of any kind whatsoever. Now, counsel for the respondent Minker has dwelt on the internal construction of Section 235 (a) and of the Act as a whole as a guide for the interpretation of the power that Congress intended to give the administrative agency by the words which have been added to Section 235 (a). Counsel pointed out that in changing the word person from alien, there was no intent to enlarge it to the extent that would include citizen. That in using the word privilege, the Congress amply used the word that necessarily applies to the position of the alien as he stands in this country but has no reference whatsoever to the position of the citizen who certainly has a right, not a privilege to reside in the United States. And finally, that the word witness as used by the Congress in the statute didn't necessarily in its common accepted terms and certainly in this field of an area of privacy much more restricted than in regulatory statutes or economic activities of business. And that accordingly, that Congress never intended the word witness to mean a party who would be subject to a revocation act at a later day. Finally, respondent counsel has argued a reasonable interpretation of Section 235 that necessarily would result in a restrictive use of that particular proviso. Petitioner now, assuming that Section 235 (a) is as broad as the Government contends, would like to point out the power that necessarily flows from such an interpretation into the evasion of the privacy of citizens. There was mentioned in the fact that there are over 8 million naturalized citizens in this country. It seems not unreasonable to plea.
Stanley Reed: The Act -- the Act applies to every citizen of the United States, doesn't it?
George Morris Fay: Well, counsel --
Stanley Reed: If they're -- if they're naturalized or natural born.
George Morris Fay: Well, if the broadest interpretation was given to the words, it could be conceivably extended to that extent.
Stanley Reed: Why --
George Morris Fay: But --
Stanley Reed: -- it's simply that --
George Morris Fay: -- it could practically be extended to that extent, Your Honor, yes. But as a practical matter in the concept of what Congress was dealing with here, namely, the --
Stanley Reed: Investigatory --
George Morris Fay: -- naturalization certificates of citizens who acquired it by naturalization, I suppose to the natural-born citizen.
Felix Frankfurter: I've seen -- I've seen very serious discussion whether Governor, certainly not participating having been born in Paris. But he stated specifically in connection with possibilities and to -- would you mind telling us. I mean is --
George Morris Fay: It --
Felix Frankfurter: -- Justice Reed right about it, as in questions whether --
George Morris Fay: It is conceivable that this statute --
Felix Frankfurter: All right.(Voice Overlap) --
George Morris Fay: -- can be used to subpoena him.
Felix Frankfurter: Might have been in Paris, his origin for naturalized citizens brought as a child.
George Morris Fay: And if this Section 235 is given the broad contention that the Government claims for it, it is quite possible that he could be subpoenaed to answer that query.
Stanley Reed: Just as every citizen could before the Congress of the United States.
George Morris Fay: I believe, yes. But I draw a distinction between the power that the Congress of the United States has intrinsically from the Constitution to subpoena in relation to its investigatory power as to the power which they in turn can delegate to administrative agencies that might invade other constitutional rights of the individual.
Stanley Reed: That's the Constitution is made of.
George Morris Fay: I'm sorry, sir?
Stanley Reed: That's the Constitution made.
George Morris Fay: Yes, sir. Thank you, sir.
Tom C. Clark: Just to say, those citizens, if this subpoena this -- subpoena these witnesses.
George Morris Fay: I'm sorry, I missed the first part of your sentence Mr. Justice Clark.
Tom C. Clark: Say the citizens, would you say that be subpoenaed in the act to be there as witness if they would not be there as parties. You can't denaturalize the natural-born citizens. You couldn't have it just as citizen, a natural-born citizen would be comparable to this one.
George Morris Fay: I think the distinction is well taken, Your Honor, but I still believe that under the -- the 235 (a), have given the broad construction contended for by the Government that the citizen, whether a natural -- denaturalized or American born, would be subject to the subpoena and would have to come in to prove his naturalization status or his native-born status.
Tom C. Clark: Well, I thought that the counsel on the previous case, as based on his fact, here you're bringing in the party to which the -- more than the fact that he's a citizen.
George Morris Fay: Well, I feel that the counsel for respondent did point out to the Court the difference between the consequences of the use of the word witness in its normal accepted things which excludes a party in the sense that he is going to be the object of an action of the same antagonist that's bringing the action against him in the subpoena form.
Hugo L. Black: Well they couldn't bring an action against him, could they?
George Morris Fay: Well, I --
Hugo L. Black: Immigration --
George Morris Fay: -- I said only in the subpoena form, Your Honor. I was using the term --
Hugo L. Black: Well, the --
George Morris Fay: -- action in the sense that they were directing the subpoena to --
Hugo L. Black: Is there any indication -- are there -- there maybe in this Act that the word witness was intended to be used broad enough to cover any person, accept one summon to participate as a witness in some kind of hearing that was authorized by law. I mean the statute because I haven't read the (Inaudible) But the witness says I have always understood it, generally referred to a person summoned to give testimony in some kind of hearing, either administrative or -- or judicial.
George Morris Fay: That is petitioner's concept --
Hugo L. Black: If the FBI --
George Morris Fay: -- of the word used.
Hugo L. Black: If the FBI finds and it summons somebody and notify them to appear before them, are they witnesses within the general meaning of the term if they want to make an investigation? Notify somebody to appear before them, do they -- do they appear as witnesses or do they appear just because they're notified? The word here --
George Morris Fay: Well --
Hugo L. Black: -- we have is witnesses.
George Morris Fay: That's correct, Your Honor.
Hugo L. Black: Is there anything that indicates in this Act that persons are -- are to be classified as witnesses, were asked to do nothing but come and give as some kind of evidence not in a hearing of any kind but to be used by some kind of executive agents here to get some kind of proof to be used in some hearing conducted somewhere else.
George Morris Fay: I don't think that that thought which Your Honor expresses is spelled out any place in its eye. But from the standpoint of construction, petitioner certainly contend that the word witnesses would mean someone who is capable of having knowledge of an act that is to be used against another party, not the sense that it is a party to the act.
Hugo L. Black: Well I'm talking -- I'm talking about the kind of place, they are summoned to talk in. Either this is a -- the word witness usually limited to one who's notified to appear and give evidence or testimony in a proceeding or is it -- does it include generally people who are notified to appear before an executive agent and share for deputy share of FBI or someone, simply to give them some information so that they can use it in connection with use -- getting them later to serve as witnesses in a hearing which is -- which isn't used there.
George Morris Fay: I think, Your Honor, that it can -- it is capable of being used in both senses.
Hugo L. Black: You do? Now, which part of this Act gives the authority to summon a witness, call a person a witness who is merely to give information to be used by an executive officer who has no authority to conduct the hearing?
George Morris Fay: The use of the word in Section 235 (a) at the bottom of page 652 of the Governments brief, in case number 35.
Hugo L. Black: No, I had -- I had your brief here (Voice Overlap) --
George Morris Fay: I'm sorry, Your Honor but --
Hugo L. Black: Bottom of Page 60. I -- I don't know which part is it --
George Morris Fay: Yes, it may be also quoted in petitioner's brief in this case but I had just used the reference to the Government's brief in the previous case.
Hugo L. Black: 235 in your brief at page 60. Now, to do any petition for certiorari --
George Morris Fay: I'm sorry -- page 60.
Hugo L. Black: Now, which part --
George Morris Fay: Page 61, Your Honor. At the middle of the page, "The Attorney General and any -- any immigration officer including special inquiry officers shall have power to require by a subpoena the attendance and testimony of witnesses before immigration officer."
Hugo L. Black: Before immigration officers.
George Morris Fay: And special inquiry officers, yes sir.
Hugo L. Black: To do what now, concerning what?
George Morris Fay: "And the production of books, paper, and documents relating to the privilege of any person to enter, reenter, reside in or pass through the United States." And the new language which was added begins after the word United States. Prior to the Act of 1952, that was the extent of the subpoena power with a little different change in wording.
Hugo L. Black: Now, the --
George Morris Fay: But Congress added --
Hugo L. Black: -- if the agency given them power in the Act to hold hearings in connection with those who enter, reenter, reside in, or pass through the United States.
George Morris Fay: Under the first part of the Section 235, the -- the inspection other than the physical and mental examination of aliens, seeking and measured for readmission to or the privilege of passing through shall be conducted by immigration officers except as -- otherwise regard -- provided in regard to special inquiry.
Hugo L. Black: Are they authorized and to hold those hearings with reference to that?
George Morris Fay: That's correct sir.
Hugo L. Black: But were they authorized the hold hearings with reference to denaturalizing citizens?
George Morris Fay: We contend they are not, sir. And that the only place for such authority is in the third part of the Act, that Congress segregated it into two or three parts. The second part dealing with entry and exclusions, the third part of the Act which contains Section 340 (a) dealing with naturalized citizens or other citizens who might be suspected of being aliens. But we contend that there is nothing in the second part of this Act and certainly not in Section 235 (a) that gives them the right to subpoena the citizen in court.
Hugo L. Black: Well, they have final power, do they not?
George Morris Fay: How was that sir?
Hugo L. Black: They have final power to hold hearings and conducts here investigative hearings to reach a final decision subject to courts to such judicial reviews it has concerning all of these matters here that aliens residing in and so forth that are mentioned.
George Morris Fay: I believe so, Your Honor, yes.
Hugo L. Black: But they do not have any power at all with reference to denaturalizing citizens.
George Morris Fay: That is our contention, sir, yes.
Stanley Reed: Well --
George Morris Fay: Yes, Your Honor?
Stanley Reed: Who makes the -- who -- who furnishes the information to the District Attorney --
George Morris Fay: The --
Stanley Reed: -- to the procedings they brought?
George Morris Fay: -- the Immigration Service is supposed to present to him sufficient evidence in the form of an affidavit to show cause.
Stanley Reed: This investigation is to get that evidence, wasn't it?
George Morris Fay: It well maybe, Your Honor, but the petitioner's contention is that the evidence should not be obtained by the subpoena to the party against whom the evidence is going to be used.
Stanley Reed: I understand that but this particular exception, 235 (a), is intended to give an opportunity for the Immigration Service to gather the evidence that they're going to present to the District Attorney, isn't it?
George Morris Fay: I'm not even confident, Your Honor, that the language is broad enough to sustain that proposition. And that the -- any investigation with relation -- as far as the subpoena power is concerned now only.
Stanley Reed: That's what they thought.
George Morris Fay: In other words, it's our contention that the service has the right to investigate and to secure evidence the same as other investigative forces do without subpoena power and submit that to the United States Attorney.
Stanley Reed: Well, that's this section does purport to arrange for the Immigration Service to gather evidence. I'm not using the word subpoena.
George Morris Fay: All right, sir, yes.
Stanley Reed: In order to submit it to the United States Attorney, doesn't it?
George Morris Fay: It's capable of the interpretation, Your Honor.
Hugo L. Black: Where does it say that?
George Morris Fay: Specifically?
Hugo L. Black: Yes.
George Morris Fay: I don't believe that there is any specific language. I merely suggested it was capable of the interpretation.
Hugo L. Black: Well, that's same thing to be said about the FBI, wasn't it? They are -- they are supposed to get up the information and give to the -- to the -- for the enforcement of that law and whether it's all of it.
George Morris Fay: That is correct, Mr. Justice Black, yes.
Tom C. Clark: There is a subpoena section, isn't it, Mr. Fay, in section -- page 66 of your petition for a writ of certiorari, Section 287, part four. Then you may ask and the words only says, they may issue be as advised, this in connection.
George Morris Fay: Those are the instructions listed by the Attorney General, sir.
Tom C. Clark: Not -- not any other -- not any overruling statute to give the FBI the power to subpoena, isn't it?
George Morris Fay: No, there is not.
Hugo L. Black: But is this a statute?
George Morris Fay: No, Your Honor, this is a code of regulations as Mr. Justice Clark --
Hugo L. Black: This is the Attorney General's order, isn't it?
George Morris Fay: I'm sorry sir?
Hugo L. Black: On Page 66, that's the Attorney General's order --
George Morris Fay: That is correct, Your Honor.
Hugo L. Black: -- that's --
George Morris Fay: He --
Hugo L. Black: -- not a statute.
George Morris Fay: No sir. No, 287.4 related to the subpoena power and who may issue. It is the regulation promulgated by the Attorney General and submitted then. But even at that --
Tom C. Clark: You don't attack that --
George Morris Fay: 2 -- 28 --
Tom C. Clark: -- regulation, do you?
George Morris Fay: I'm sorry Your Honor?
Tom C. Clark: You don't attack that regulation and you think it --
George Morris Fay: As applied to the citizen, yes, but I don't think there's any language in 287.4 that makes a reference to the citizens, sir. It requires primarily to the alien and the word issues throughout alien, and as used. And it has reference to part two of the Act which again deals with entry and exclusion and not with naturalized citizens.
Tom C. Clark: If that's in any proceedings, you have to say that investigation to given that denaturalization without proceeding, I suppose.
George Morris Fay: Under the second part of the Act until it -- we proceed in the -- the Court under the third part of the Act.
Tom C. Clark: As I read the stipulation though that alien from any party which is interested in the proceeding would issue a subpoena, rather asks for expedition as part of this directly -- and directly to manage himself.
George Morris Fay: But petitioner maintains that that is in proceeding relative to entry or exclusion in the dealing he gave them.
Hugo L. Black: Does that purport to give the immigration officers any authority to denaturalize citizens or to try cases against them in any way and to hold hearings against them?
George Morris Fay: I don't think that there's any language that could be so construed, Mr. Justice Black.
Tom C. Clark: The only thing and definitely thing it's said on then -- you can -- would be in order to find this at all or determine whether is at all --
George Morris Fay: That is correct, Mr. Justice Clark.
Tom C. Clark: Whether if you'd file -- filing the suit in court.
George Morris Fay: Well, they' all require to have the affidavit of good cause before filing a suit. Yes, sir.
Stanley Reed: Is this, Mr. Fay, the nature of grand jury proceeding?
George Morris Fay: There is under the interpretation that the Government is asking for. It certainly has like a relationship to it and I'd like to point out that -- I believe the -- the consequences that flow from this power, if it is once conceded to exist by this Court, such as the Government contends, is best illustrated by the facts in this case. Here, these petitioners had three appearances before an immigration officer. There was no notice in the subpoena as to the purpose of the investigation. They asked for the notice that are -- they asked for the purpose of itt
Stanley Reed: Then they have three subpoenas?
George Morris Fay: No sir, not three subpoenas, three appearances, I say, Mr. Justice Reed.
Stanley Reed: Well, they were voluntary, weren't they?
George Morris Fay: The first two were in compliance with an oral request, a written letter and finally the subpoena. But they asked for the purpose of the investigation and we're refused any explanation which leads petitioner to believe that even on the face of the subpoena, it might be subject to the possible construction that they were without jurisdiction and that they were relying on the broader language for denaturalization or revocation which is incorporated in the Act of 1952, but was not in the law at the time these petitioners received their naturalization certificate. Congress did broaden the field upon which you could denaturalize a person in this Act of 1952. When they said it no longer has to be for fraud, it can merely be for a material concealment or a willful misrepresentation --
Hugo L. Black: When they --
George Morris Fay: -- not even of a material mind.
Hugo L. Black: I thought they were broadening it. Did they indicate in any way that the immigration department could conduct the hearings, preliminary hearings or any other kind?
George Morris Fay: There is no word in the statute that I can say that --
Hugo L. Black: If had a duty, I suppose, it's like the duty of the sheriff and policeman and the FBI to get at aliens.
George Morris Fay: That is our concept, Your Honor.
Hugo L. Black: And I do not suppose that the fact here usually look to deputy sheriffs and policemen, required warrants and find a good cause would -- would authorize them ordinarily without statutory authority to summon people to testify before them.
George Morris Fay: I can't conceive of it, Your Honor, no. Finally, all of these undesirable consequences can be eliminated if the construction is placed on this 235 (a) by this Court. That if -- to follow that, of Judge Foley, that it was never conceived by Congress that it should be used against the citizen and restrict the sole method of procedure to 340 (a) under part three. In addition, the cases which the Government cites that petitioner contends are not authority for the invasion of privacy that would result from the issuance of this subpoena here. Their cases involve primarily economic activities. They're directed against corporate entities, usually records of the object of the subpoena. Witnesses are usually officers or sole proprietors of business who are coming in to testify about the activities of their business which the petitioner concedes that the administrative agencies can regulate. Finally, in some other cases, the witness is an alien rather than a citizen. And the petitioner can -- is convinced that there is a substantial difference between the two with rare exception of every one of the statutes, as outlined in Shapiro v. United States that contained this subpoena power, also contain an immunity clause and it's significant here that Congress didn't immunize the citizen against any testimony he might give under compulsion. Contracts then, the corporate entity with the individual, the regulatory problem against the prosecution of the individual in trying to take a certificate away from him. The current activities to the remote past event here of one item of alleged misstatement of fact or a concealment. And finally, the production of records against that vital difference of oral testimony. It seems to petitioner that Congress would have spoken pretty emphatically and unclearly if it had any knowledge that the Immigration Service had an intention that Section 235 (a) or the new language that was to be added to that old section that now becomes 235 (a) was to be used against the naturalized citizens.
Speaker: You do -- you do not deny that Congress has authorized the immigration officers to conduct an investigation upon which an affidavit might be made to in -- to give to the Attorney General upon which he may base a proceeding to cancel. You do not deny that -- that's sort of an investigation is authorized.
George Morris Fay: I think inherently the Immigration Service has the right.
Speaker: Would you say that that -- do you say that that's not a proceeding in which the subpoena can be used against the person being investigated as a witness.
George Morris Fay: That is correct, sir.
Felix Frankfurter: Or you or anybody.
George Morris Fay: Or anybody.
Felix Frankfurter: But what you have said -- or indeed anybody --
George Morris Fay: Or indeed anybody but certainly, Mr. Justice Frankfurter, not against the subject who is going to be -- in effect the defendant in a proceeding shortly thereafter.
Felix Frankfurter: Your argument isn't one thing for Congress to define explicitly or perhaps the best to authorize an official like the Attorney General by a regulation to set up an investigatory process --
George Morris Fay: Yes.
Felix Frankfurter: -- by another source. Or officer of United States in charge of investigating whatever it is.
George Morris Fay: Yes.
Felix Frankfurter: Then you come and talk to him.
George Morris Fay: That is correct, Your Honor.
Felix Frankfurter: I don't have to talk to him because I don't want to.
George Morris Fay: That is our understanding of the American --
Felix Frankfurter: And that's your -- that's your argument.
George Morris Fay: -- of -- of the American way of life. And I think it's best exemplified by Mr. Justice -- Chief Justice Hughes' opinion in the Macintosh case there where he concluded that if there are two possible interpretations that can be given to the Act, the one most hospitable to the citizen should be the one that we would see.
Earl Warren: Mr. Frankel.
Marvin E. Frankel: May it please the Court. I want to address myself first to the question that's been discussed at some length in both Mr. Kossman's argument and Mr. Fay's argument. The answer -- our answer to which I would put this way. In the administrative subpoena power, the administrative investigative subpoena power, as it is grown up over the long years, there is no necessity in order to find such a power that there'll be a power of hearing or adjudication on the subject matter to which the power relates. That's a long sentence and let me try to explicate it. The administrator, the wage -- the administrator has clearly a subpoena power, the power that was before this Court in Oklahoma Press Publishing Company against Walling. He uses the subpoena power as the Court knows to get facts to determine whether he will bring an action in court. He has no power himself, although it has been urged that he ought to have to adjudicate the subject as to which he investigates and for which this Court has upheld his subpoena power.
Felix Frankfurter: But he has -- the -- the investigation may result in conclusions which are duly here and which would duly notify -- would be before us. And the only thing is this one, the thing gets to court, is that right?
Marvin E. Frankel: Well, it depends, Your Honors. Of some of these investigations, criminal prosecutions result.
Felix Frankfurter: Well, I'm not -- I'm -- I'm not deny -- I'm not denying what you refer. I'm merely questioning what you deny to be sure from in criminal prosecution. But am I wrong in saying that with one exception about which I'm not informed, and you tell me, every blessed one of the investigative subpoena provisions included on your page 41, relate to agencies. I take it, none of which under the Humphrey doctrine, members of none of which could be dismissed by a person the United States in the Humphrey doctrine against an act of congress in giving (Inaudible)
Marvin E. Frankel: Well --
Felix Frankfurter: If that was so, they all have --
Marvin E. Frankel: I don't think so, sir.
Felix Frankfurter: What?
Marvin E. Frankel: I don't think so.
Felix Frankfurter: You don't.
Marvin E. Frankel: For one --
Felix Frankfurter: Well, let's have a great provision listed down the line.
Marvin E. Frankel: Well, can I name two or three that -- that answers that? The Veterans Administrator.
Felix Frankfurter: Well that, I -- I --
Marvin E. Frankel: The Social Security Administrator.
Felix Frankfurter: I'm not -- I hope --
Marvin E. Frankel: Oh.
Felix Frankfurter: -- you don't mind that.
Marvin E. Frankel: There are exceptions, I'm sorry, I misunderstood.
Felix Frankfurter: I have said with the exception of the Veterans Administrator about which I don't know and about -- actually, you might be right. I'm not sure, I'm not sure but -- or all the evidence, I should think formal in the Humphrey doctrine. Look at Federal Trade Commission, security exchange for the holding company, I don't throw in that like interrelations act. They're all agencies of very considerable administrative distinction.
Marvin E. Frankel: Yes of course, Your --
Felix Frankfurter: Who --
Marvin E. Frankel: -- Your Honor.
Felix Frankfurter: -- all of which -- all of which have so-called quasi adjudicatory functions, am I wrong about that?
Marvin E. Frankel: Well, sir, you're -- you're wrong about some of them and -- and that's --
Felix Frankfurter: Well, not may be decides -- may be Veteran Administration in your brief to 41, the page 41 which are not.
Marvin E. Frankel: Well, the -- the administrator of the Fair Labor Standards Act has the subpoena power with respect to matters as to which he does not have adjudicating power. Now, let me say --
Felix Frankfurter: All right.
Marvin E. Frankel: -- this one further thing.
Felix Frankfurter: (Voice Overlap) -- that's the one. It may be a --
Marvin E. Frankel: This footnote -- this footnote, Your Honor, was not written for this purpose. I would like permission to go beyond --
Felix Frankfurter: All right.
Marvin E. Frankel: -- this footnote. The --
Felix Frankfurter: It's an impressive footnote, but when I came to think about it, it means the -- the -- appears in my mind, the distinction I'm trying to make that these are very different bodies with very different functions, although of course, as to each one, criminal statutes are probably in the statutes which would require initiation of the court.
Marvin E. Frankel: These -- the -- the narrow point I'm making is that the scope of the subpoena power has never, to my knowledge, been measured by the scope of the adjudicating power. And it is no answer to our argument, as I see it, that the subpoena power is available for the purposes we assert here to say that this is not a subject on which the Attorney General can adjudicate.
Hugo L. Black: If you can -- if you can find specific language in the Act like that, that I think is still is, the Fair Labor Standards Act, I have some recollections there. And I think it's very, very, very specific to amend investigatory power as to what it -- what they'd investigate.
Marvin E. Frankel: Unfortunately I -- I didn't copy out the language of the Fair Labor Standards Act. Let me read the language of the Veterans Pension Act. It says, "For the purposes of the laws administered by the Veterans Administration, there shall be a power to subpoena witnesses." Now, it's been held and I think it falls squarely within that language that schools, taking money from veterans under the G.I. bills can be investigated and are subject to that subpoena power of the Veterans Administrator when he's inquiring, whether there maybe civil or criminal fraud in their use of Government money through the G.I. bill.
Earl Warren: Is he charged with the responsibility of initiating proceedings where he finds wrong doing?
Marvin E. Frankel: Well, the way -- the way these matters work --
Earl Warren: No, I'm -- I'm asking the -- I'm asking about the Veterans' Administrator.
Marvin E. Frankel: He would refer them to the Attorney General, Your Honor. Just as --
Earl Warren: Yes. How about the -- how about the administrator of affair -- of the wage and labor with the power.
Marvin E. Frankel: He would refer criminal prosecutions to the Attorney General.
Earl Warren: He wouldn't do that, would he not, under the specific command of the Act?
Marvin E. Frankel: I believe so, Your Honor.
Earl Warren: Is there any such command in this Act?
Marvin E. Frankel: The command of this Act is that the Attorney General is charged with the enforcement of all the provisions of this Act.
Earl Warren: Does that mean the naturalization commissioner?
Marvin E. Frankel: I -- that means the Attorney General and with appropriate delegations which are authorized by the statute, his delegee. Now, I think it should be born in mind that 235 (a), the provision we're discussing here, refers to the Attorney General and any immigration officer. It gives this subpoena power in terms, unlike the old 1917 Act to the Attorney General whose powers and responsibilities are -- and this, I think, is quite undisputed, coextensive with this Act with its civil and criminal provisions. Now, I think it's --
Earl Warren: You are speaking of whom now, the -- the Attorney General or the Commissioner?
Marvin E. Frankel: Pardon, Your Honor?
Earl Warren: You're speaking of whom, the Attorney General?
Marvin E. Frankel: The Attorney General.
Earl Warren: Yes, but that isn't the question. It isn't the Attorney General who has subpoenaed this man, is it?
Marvin E. Frankel: Well the Attorney General has broad powers of delegation under the Act. These people were subpoenaed by a District Director --
Felix Frankfurter: Where -- where is that, this having power.
Marvin E. Frankel: In Section 103 (a), Your Honor. I believe it's 103 (a) 18. No, it's 103 (a). It says "The Attorney General shall be charged with the administration and enforcement of this Act and all other laws relating to the immigration and naturalization of alien". Then down below, it said "He is authorized to appoint employees and to delegate to them or any officer or employee of the Department of Justice in his discretion any of the duties and powers imposed upon him by this Act." There's no question of the due delegation of the subpoena power in the regulations that were discussed by Mr. Fay with Mr. Justice Clark. And there is no question, I think, that for purposes of the statutory construction problem before the Court, it's the same as if this subpoena had been issued by the Attorney General. This is a function of the Attorney General being performed with no question as to the propriety and the delegation by his duly authorized and barely high ranking subordinate. Now, I say and it's hard to demonstrate this briefly but I believe it's clear that the administrative investigative power as it has for years and coupled with the subpoena power, has never been restricted to the areas where the administrative authority can make an adjudication. Now, I think this Act, Section 235 (a), appropriately reflects that proposition which I had thought was clear. After conferring the subpoena power -- I'm now referring to page 53 of the Government's brief in the Minker case, the case preceding this one. After referring or granting the subpoena power, for purposes of any matter which is material and relevant to the enforcement of this Act and the administration of the service. The Act goes on to provide an enforcement power in the District Court. And the next sentence says, "Any United States District Court within the jurisdiction of which investigations or inquiries are being conducted," and then it goes on to provide for their enforcement of this subpoena. Now this, I submit, is part of a familiar pattern. This pattern of administrative subpoena for investigative purposes, not linked to or limited by the scope of the adjudicating power that the agency may have Mr. Justice Cardozo said, the investigations, these administrative investigations, armed with the subpoena power are quite appropriate even where their objective may be to turn up material for criminal prosecution. And it's clear that the agencies that have this subpoena power do not have the power to conduct criminal prosecutions. And so here, I say the fact that the Attorney General is only given the power and duty to enforce the revocation provisions in court is no reason for denying his subpoena power but as part of a very old scheme, is appropriate reason to grant it to him when Congress had spoken as we think so clearly.
Hugo L. Black: Well, if -- but it does have to speak clearly, doesn't it?
Marvin E. Frankel: Yes, Your Honor. And now --
Hugo L. Black: (Inaudible)
Marvin E. Frankel: Now, I want to go to those words again and see how clear they are in the light of the time, the circumstances and the personnel who wrote it.
Earl Warren: Mr. Frankel, before you get to that, may I ask just one question to get to your position clear. Let's take an entirely different field from immigration. But a field over which the Attorney General has a jurisdiction or investigating and initiating prosecutions or -- or some kind of civil action. Would he have the right to delegate to the FBI, for instance, the right to issue subpoenas and compel people to come in and testify before that agency in the absence of specific language authorizing him to do so?
Marvin E. Frankel: No, Your Honor.
Earl Warren: If -- well, then you --
Marvin E. Frankel: Well, we may -- we may wind up quarreling about the phrase -- the word specific but he needs statutory authority --
Earl Warren: All right.
Marvin E. Frankel: -- to do that, we concede.
Earl Warren: Now, how do you distinguish that clearly from this situation that we have here? If -- if the Naturalization Act does not give the Immigration Commissioner jurisdiction over the denaturalization of citizens.
Marvin E. Frankel: I -- I think when I read what you rather quickly, I may have misunderstood your question, Mr. Chief Justice. I think you cannot have the subpoena power without statutory authorization. Our issue here is, "Do we have the statutory authorization for the kind of subpoena power we have asserted?" Now, my further point is that when you're construing a statute like this which grants the subpoena power, it is not a valid argument to say this subpoena power doesn't extend to subject X because as to subject X, you don't have any adjudicating power. I am saying that Congress, over and over again, has given a power of investigation coupled with a subpoena power relating to questions as to which the particular official could not adjudicate but could only bring an action in Court if his investigation turned up immaterial.
Earl Warren: Yes. And now that --
Marvin E. Frankel: And the stautute contemplates just that.
Earl Warren: That's the point where -- that's the point where -- where we -- we break. Does the Commissioner of immigration have the right to initiate a proceeding for denaturalization? If you -- if you tell me that he does, that will solve a great problem for me but in the absence of such a right, I'm in trouble on this one.
Marvin E. Frankel: Well, I want to tell you two things very quickly, if I may.
Earl Warren: All right.
Marvin E. Frankel: I want to tell you first that the Attorney General has the duty and the power to initiate denaturalization proceedings in the Court.
Earl Warren: We'll see.
Marvin E. Frankel: And then I want to say that this subpoena power that we're concerned with here is the Attorney General's subpoena power. Now, the fact that the Attorney General doesn't run around the country and serve subpoenas or even sign them, has never been a material issue in this case. It's clear under the Act, and nobody has quarreled with us, that he can delegate that power. In 8 CFR, 287.4, which was discussed with Mr. Justice Clark, that new delegation has been made. So what we say is, that this is clearly a matter material and relevant in the enforcement of this Act which is one, the kind of matter for which the Attorney General is responsible, and two, the kind of matter as to which he has been given the subpoena power subject to appropriate delegation. Now, I want to talk about this language and try to make our point that it clearly covers this kind of subpoena. The language says, the subpoena may be used concerning any matter which is material and relevant to the enforcement of this Act. Now, Mr. --
Hugo L. Black: It has something before that though --
Marvin E. Frankel: Yes, Your Honor, it does.
Hugo L. Black: -- and that we put the Attorney General which the Immigration Department has a great deal of power.
Marvin E. Frankel: That's right and I -- if -- if our skip -- skip has been too slippery, I want to apologize, we didn't intend it that way. But we do intend --
Felix Frankfurter: (Voice Overlap) notice they -- you -- it might en jeopardize any projection of fore findings?
Marvin E. Frankel: No, I -- I was just touched by the description of our asterisk but they --
Hugo L. Black: But the Government --
Marvin E. Frankel: -- we've never thought of them in quite that powerful way and -- and I --
Felix Frankfurter: Maybe even more careful next time.
Marvin E. Frankel: What I want to say about this language is this. This language was deliberately and purposefully added to the former subpoena provision. When Mr. Kossman says, "It would be fine to compare this language with other general subpoena power language which it precisely resembles, he largely, we think, concedes our case because this language wasn't just an old thing that was slipped in at some prior time but the attention of Congress was focused precisely on this new additional broad clause. Now, what did the Congress revoke to the 1952 Act, think of when it thought of matters which are material and relevant to the enforcement of this Act. What's our evidence? The Senate Committee listed six broad, overall significant achievements of the 1952 Act. One of them was, that the Act heightened up and made more stringent the naturalization and denaturalization provisions.
Felix Frankfurter: There are a lot of stuff in the provision which cover that.
Marvin E. Frankel: There's only one -- well there are a lot of provisions. But when I -- what I'm saying now is this. This is plain language. Denaturalization is in plain language material and relevant. Now, the question is, "Should we take it out or should we leave it in?" And we say that when this Congress thought of what was material and relevant in the enforcement of this Act, when it thought of the hardcore of essential functions of the Immigration Service, one of the few things you would immediately think of is denaturalization.
Felix Frankfurter: But it's strange if you would speak of it of merely -- gives some other influence to follow enforcement.
Marvin E. Frankel: Not in this amendment. No instances were given.
Felix Frankfurter: No, I didn't mean the amendments and what it said about and what we -- but the service wouldn't think of it.
Marvin E. Frankel: They gave an example.
Felix Frankfurter: Pardon?
Marvin E. Frankel: They gave an example.
Felix Frankfurter: Well it's --
Marvin E. Frankel: And they gave an example that --
Felix Frankfurter: Well, yes but this is the obvious one in the Act as to your subversive pursuance, Judge Medina, preoccupation depriving of the department and occasionally about it.
Marvin E. Frankel: I'm not saying this was a preoccupation, if you please.
Felix Frankfurter: I'm suggesting that --
Marvin E. Frankel: I'm saying that --
Felix Frankfurter: -- of his preoccupation.
Marvin E. Frankel: We are concerned not with the particular example that the Immigration and natural -- Naturalization Service gave, although, note, that it's an example, it doesn't relate to an alien and doesn't relate to deportation or exclusion.